Citation Nr: 0303488	
Decision Date: 02/28/03    Archive Date: 03/05/03

DOCKET NO.  00-15 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from March 1971 to April 
1972.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in April 1999 by the Milwaukee, 
Wisconsin, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

The medical evidence of record does not contain a diagnosis 
of PTSD.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304(f) 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claim which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefit which the veteran is seeking.  
Specifically, in a December 1998 letter, the RO notified the 
veteran that he should submit medical evidence showing a 
current diagnosis of PTSD and, in a January 2002 letter, the 
RO notified him that it was extremely important that he 
identify any providers of treatment for PTSD.  The veteran 
has not submitted medical evidence of a diagnosis of PTSD, 
despite having been notified to do so.  The Board concludes 
that all reasonable efforts were made by VA to obtain 
evidence necessary to substantiate the veteran's claim and 
that the notice provisions of the VCAA have been complied 
with.  The Board finds that there will be no prejudice to the 
veteran if the Board decides his appeal at this time and the 
Board will, therefore, proceed to consider the veteran's 
claim on the merits.  See Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002)); see also 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §  1110 (West 2002); 38 
C.F.R. § 3.303(a) (2002).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred,. 38 C.F.R. § 3.304(f) (2002).  All 3 elements must 
be fulfilled for a grant of service connection for PTSD.

In the veteran's case, there has not been a diagnosis of 
PTSD.  A clinical social worker at Lutheran Social Services 
in January 1997 reported a diagnosis of intermittent 
explosive disorder.  A VA medical certificate in October 1998 
showed that the veteran was seen for a complaint of an anger 
problem.  The impression was personality disorder vs. PTSD 
related to Vietnam, which, the Board notes, is not a 
diagnosis of PTSD.  The veteran was referred to a VA mental 
health clinic, where he was evaluated.  The mental health 
clinic assessments in October 1998 were personality disorder, 
not otherwise specified, and possible depression.  In April 
1999, a clinical social worker at a VA mental health clinic 
noted that he was seeing the veteran for follow-up of his 
PTSD symptoms but he did not report a diagnosis of PTSD.  At 
a VA examination in December 2000, a clinical psychologist 
found that the veteran's report of relevant symptoms did not 
meet the criteria for a diagnosis of PTSD.  The examination 
diagnoses were no mental disorder on Axis I and personality 
disorder, not otherwise specified, with prominent paranoid 
features on Axis II.  In February 2001, in response to an 
inquiry by the RO, the veteran stated that his only medical 
attention for PTSD was at the December 2000 VA examination.

Because there has not been a diagnosis of PTSD in the 
veteran's case, service connection may not be allowed for 
such a disability, and it is not necessary for the Board to 
determine whether the other requirements for service 
connection for PTSD have been met.  Service connection for 
PTSD is not established.  38 U.S.C.A. §  1110 (West 2002); 38 
C.F.R. §§ 3.303(a), 3.304(f) (2002).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West Supp. 2002). 
    

ORDER

Service connection for PTSD is denied.


	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

